Title: From Alexander Hamilton to Jonathan Burrall, 22 December 1792
From: Hamilton, Alexander
To: Burrall, Jonathan



Treasury Department Decr 22d 1792
Sir

I request that you will invest a further sum not exceeding Forty thousand Dollars in the funded Debt of the united States, bearing a present Interest of six per centum, upon the same principles mentioned in my letter of the 14th instant.
The Office of Discount & Deposit will furnish you with the sum, upon the enclosed Letter.
I am Sir   Your obedt Servt

A Hamilton
Jonathan Burrall EsqrCashier of the Office of Discount & DepositNew York

